United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40268
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HECTOR ABREGO-VILLARREAL,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1230-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     A jury convicted Hector Abrego-Villareal (Abrego) of

importation of, and possession with intent to distribute, more

than five kilograms of cocaine.   Abrego contends that the

evidence was insufficient to prove he knew cocaine was concealed

in the car he owned and was driving.   The circumstantial

evidence, viewed with its reasonable inferences in a light

favorable to the verdict, supported the jury’s conclusion that

Abrego was aware of the concealed cocaine.   See Jackson v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40268
                                -2-

Virginia, 443 U.S. 307, 319 (1979).   The evidence included

Abrego’s false or inconsistent statements to law enforcement

agents concerning his travel documents and travel history, recent

alterations made to the car, the value of the concealed cocaine,

and Abrego’s assertions that he had not loaned anyone the car

except for a “few minutes” at lunch time on an unspecified date.

See United State v. Ramos-Garcia, 184 F.3d 463, 466 (5th Cir.

1999) (high value of contraband); United States v. Ortega Reyna,

148 F.3d 540, 544 (5th Cir. 1998) (other factors).   Because the

evidence was sufficient for a rational jury to infer Abrego’s

guilty knowledge, his conviction is affirmed.

     Abrego contends that the district court abused its

discretion by ordering him to cooperate in the collection of a

DNA sample as a condition of supervised release.    This claim is

dismissed for lack of jurisdiction because it is not ripe for

review.   See United States v. Riascos-Cuenu, 428 F.3d 1100,

1101-02 (5th Cir. 2005).

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.